Citation Nr: 9918369	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran, who died in July 1995, entered active duty in 
September 1950, served in Vietnam, and retired from active 
service in March 1974.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that on January 6, 1998, the appellant failed 
to appear for a personal hearing scheduled before the Board 
in Washington D.C.  Additionally, this case was remanded by 
the Board in March 1998, for clarification of the appellant's 
intent with regard to appointment of a representative.  The 
appellant failed to respond to written inquiry of the RO, and 
the case was returned to the Board for appellate review.


FINDINGS OF FACT

Competent medical evidence has not been presented 
establishing a nexus, or link, between the veteran's service, 
and the veteran's death in July 1995 from pancreatic cancer.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1310, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1950 to 
March 1974, with two tours of duty in the Republic of Vietnam 
in the mid 1960's.  Service medical records reflect diagnosis 
and treatment for diabetes mellitus beginning in 1973 with 
subsequent Medical Board in December 1973 which determined he 
was unfit for further service due to diabetes mellitus and 
sensorineural hearing loss.  

By rating decision dated April 1974, the veteran was awarded 
service connection for diabetes mellitus and assigned a 20 
percent disability rating; he was also awarded service 
connection and assigned noncompensable (0%) ratings for the 
following disorders:  residuals of fracture of ribs, 
residuals of fracture of left shoulder, and neurosensory high 
frequency hearing loss, right.

A VA medical examination report dated July 1979, reflected no 
complaint or abnormal finding with regard to the abdomen.  
The diagnoses were:  1) diabetes mellitus, adult onset, 
insulin dependent, uncontrolled; and 2) mild renal failure.

The veteran continued to receive medical treatment at a U.S. 
Army hospital after his retirement.  These post-service 
medical records reflect diagnosis and treatment for diabetes 
mellitus; degenerative joint disease of right hip with total 
hip replacement in 1990; and hypertension.  Treatment record 
dated in January 1995 noted the veteran had recently been 
discharged from hospital with diagnosis of terminal 
pancreatic cancer.  In June 1995, the veteran was 
hospitalized and underwent surgery at a private hospital for 
obstructive jaundice secondary to tumor.  He was subsequently 
transferred to a U.S. Army hospital for consideration of 
palliative chemotherapy.  Chemotherapy was administered and 
he was discharged to home.  Palatal paracentesis was done 
prior to discharge.  The final diagnoses were:  1) metastatic 
adenocarcinoma involving the abdominal area, pancreatic; 2) 
history of diabetes; 3) history of arteriosclerotic heart 
disease.  

However, review of the available post service medical records 
revealed no clinical or medical opinion of a link between the 
veteran's diagnosed pancreatic cancer and his prior service.

A death certificate reflects that the veteran died on July 
[redacted]1995, at his home.  The immediate cause of death listed was 
"Pancreatic Cancer".  The death certificate further indicated 
that no autopsy was performed; the form was signed by the 
certifying physician.

The appellant filed a claim in August 1995 for service 
connection for the cause of the veteran's death; she alleged 
that the veteran developed pancreatic cancer as a result of 
his exposure to Agent Orange during his tours of duty in 
Vietnam.  


ANALYSIS

The appellant seeks service connection for the cause of the 
veteran's death.  She alleges that it is due to his exposure 
to Agent Orange during his tours of duty in Vietnam during 
service.

According to 38 C.F.R. § 3.309(e) (1998), if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1994) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6) (1998).  The veteran's active duty 
included service in Vietnam during the Vietnam era.  
Consequently, it is presumed that he was exposed to Agent 
Orange or other herbicide agents while in Vietnam.

Service connection for the cause of the veteran's death may 
be granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.312 (1998).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1998).

A finding that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The appellant, as a lay person, is not competent to offer 
opinions on medical causation.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

With regard to the claim that the veteran developed cancer 
(and specifically, pancreatic cancer with metastasis) as a 
result of exposure to Agent Orange in service, it is noted 
that this form of cancer is not enumerated in 38 C.F.R. § 
3.309(e) (1998), which sets forth the only diseases for which 
a presumption of service connection is warranted due to Agent 
Orange exposure.  Thus, service connection is not warranted 
under 38 C.F.R. § 3.309(e) for the cancer for which the 
veteran was diagnosed at the time of his death.

The Board notes that the United States Court of Veterans 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub.L.No. 98-542, § 
5, 98 Stat. 2715, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Veterans Appeals 
(Court) has held that where the issue involves medical 
causation, competent medical evidence which indicated that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit, supra.

Having reviewed the evidence, the Board finds that the 
appellant has not presented any competent medical evidence 
that would suggest a link between pancreatic cancer with 
metastasis and the veteran's period of active military 
service, to include Agent Orange exposure during that 
service.  The veteran was discharged from more than 20 years 
of active service in March 1974, and the service medical 
records do not show evidence of treatment or diagnosis for 
pancreatic cancer, or any other form of cancer during his 
active duty.  Post-service medical records do not show 
treatment or diagnosis for pancreatic cancer until 1995.  
There is no evidence or medical documentation, to include a 
medical opinion, which suggests that the veteran developed 
pancreatic cancer as a result of Agent Orange exposure, or 
that this cancer was otherwise related to his period of 
active military service.

In addition, the Board has concluded that there is no 
evidence of an etiological relationship between the veteran's 
death and the service-connected diabetes mellitus, 
sensorineural hearing loss, and residuals of fractures of the 
ribs and left shoulder.

For the reasons stated above, the Board is of the opinion 
that the appellant has failed to present competent evidence 
of a link, or nexus, between the veteran's death (from 
pancreatic cancer) and his period of active military service, 
to include exposure to Agent Orange therein.  Therefore, the 
Board finds that the requirements for a well grounded claim 
have not been satisfied, and accordingly, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise a claimant of the evidence necessary to complete 
her application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
This obligation was successfully completed by VARO in its 
February 1996 statement of the case and its April 1996 
supplemental statement of the case.  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of her application for the claim for 
service connection.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


